         Case 7:19-cv-00403-RDP Document 28 Filed 06/11/19 Page 1 of 2                                 FILED
                                                                                              2019 Jun-11 PM 05:01
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
ADAM JONES, et al.,                              }
                                                 }
       Plaintiffs,                               }
                                                 }
v.                                               }    Case No.: 7:19-CV-403-RDP
                                                 }
BUZZFEED, INC., et al.,                          }
                                                 }
       Defendants.                               }


                        QUALIFIED HIPAA PROTECTIVE ORDER
        The parties are hereby GRANTED the right, upon compliance with the applicable

discovery provisions of the Federal Rules of Civil Procedure and the orders of this court, to

obtain from any health care provider, health plan, or other entity covered by the Health Insurance

Portability and Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat. 1936 (1996)

(“HIPAA”), any and all information relating to the past, present, or future medical condition of

any individual who is a party to this action (or the decedent or ward of a party who sues in a

representative capacity), as well as any and all information relating to the provision of health

care to such individual and payment for the provision of such health care.

       This order authorizes any third-party who is provided with a subpoena requesting the

production of documents or commanding attendance at deposition or trial to disclose the

Protected Health Information in response to such request or subpoena. This order is intended to

authorize such disclosures under the privacy regulations issued pursuant to HIPAA. 45 C.F.R. '

164.512(e)(1)(i).

       The parties are EXPRESSLY PROHIBITED from using or disclosing the protected

health information obtained pursuant to this order for any purpose other than this action. Further,
         Case 7:19-cv-00403-RDP Document 28 Filed 06/11/19 Page 2 of 2



the parties are ORDERED to either return to the covered entity from whom or which such

protected health information was obtained, or to destroy the protected health information

(including all copies made), immediately upon conclusion of this action. See 45 C.F.R. '

163.502(b); 164.512(e)(1)(v).

       DONE and ORDERED this June 11, 2019.



                                         _________________________________
                                         R. DAVID PROCTOR
                                         UNITED STATES DISTRICT JUDGE




                                           2
